Exhibit 10.1

 

as of March 13, 2008

 

Global Operating LLC

Global Companies LLC

Global Montello Group Corp.

Glen Hes Corp.

Chelsea Sandwich LLC

800 South Street

Waltham, Massachusetts  02454

Attention:  Thomas Hollister, Chief Operating Officer

 

Re:          Waiver of 2007 Capital Expenditure Covenant and Seventh Amendment

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among Global Operating LLC (“Global Operating”), Global Companies LLC (“Global
LLC”), Global Montello Group Corp. (“Montello”), Glen Hes Corp. (“Glen Hes”),
Chelsea Sandwich LLC (“Chelsea” and, collectively with Global Operating, Global
LLC, Montello and Glen Hes, the “Borrowers” and each individually, a
“Borrower”), Global Partners LP, Global GP LLC, the Lenders (as such term is
defined in the Credit Agreement) from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) and L/C
Issuer, with Banc of America Securities LLC (“BAS”) as sole lead arranger and
sole book manager.  Unless otherwise defined herein, capitalized terms shall
have the same meanings as specified therefor in the Credit Agreement.

 

As you are aware, pursuant to Section 7.19 of the Credit Agreement, neither the
Loan Parties nor any of their respective Subsidiaries shall make or become
legally obligated to make any Capital Expenditure in any fiscal year that
exceed, in the aggregate for all Loan Parties, $10,000,000 for such fiscal
year.  The Borrowers have informed the Administrative Agent and the Lenders that
the Loan Parties made Capital Expenditures in the 2007 fiscal year which exceed
$10,000,000.  As such, the Loan Parties are not in compliance with the covenant
contained in Section 7.19 of the Credit Agreement for the fiscal year ended
December 31, 2007.

 

The Borrowers have requested that the Lenders and the Administrative Agent
waive, to the limited extent necessary to permit the above-referenced
non-compliance, the provisions of Section 7.19 of the Credit Agreement for the
fiscal year ended December 31, 2007.  In addition, the Borrowers have also
requested that the Lenders and the Administrative Agent amend the provisions of
Section 7.19 of the Credit Agreement to permit the Loan Parties to make or
become legally obligated to make Capital Expenditures for the fiscal year ending
December 31, 2008 which do not exceed $12,000,000 for such fiscal year.

 

--------------------------------------------------------------------------------


 

In response to your request, upon the effectiveness of this letter as described
in the paragraph below, (a) the Lenders and the Administrative Agent hereby
waive the provision of Section 7.19 of the Credit Agreement solely to the extent
necessary to permit the above-referenced non-compliance for the fiscal year
ended December 31, 2007; and (b) the Lenders, the Administrative Agent and the
Loan Parties, by their signature below, hereby agree that Section 7.19 of the
Credit Agreement shall be amended by deleting the text of Section 7.19 in its
entirety and restating it as follows:

 

 “Make or become legally obligated to make any Capital Expenditures (a) in any
fiscal year other than the fiscal year ending December 31, 2008 that exceed, in
the aggregate for all Loan Parties, $10,000,000 for such fiscal year; and (b) in
the fiscal year ending December 31, 2008 that exceed, in the aggregate for all
Loan Parties, $12,000,000 for such fiscal year.”

 

The Loan Parties hereby represent and warrant that, on and as of the date
hereof, (a) except as expressly set forth above, no Default or Event of Default
has occurred and is continuing under the Credit Agreement and each of the other
Loan Documents; and (b) each of the representations and warranties made by it in
Article V of the Credit Agreement remain true as of the date hereof (except to
the extent of changes resulting from transactions contemplated or permitted by
the Credit Agreement and the other Loan Documents, and to the extent that such
representations and warranties relate expressly to an earlier date).

 

This waiver letter shall not become effective until the Administrative Agent
receives an original counterpart of this letter, duly executed by the Loan
Parties, the required Lenders and the Administrative Agent.

 

Nothing contained in this waiver letter shall be construed to imply a
willingness on the part of the Administrative Agent and the Lenders to grant any
similar or other future waivers or modifications of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

 

Except as specifically waived hereby, each of the terms and conditions of the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect.  Nothing contained herein shall in
any way prejudice, impair or effect any rights or remedies of the Administrative
Agent and the Lenders under the Credit Agreement and the other Loan Documents.

 

This waiver letter may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

THIS WAIVER LETTER SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICTS OF LAW).

 

2

--------------------------------------------------------------------------------


 

Please acknowledge the foregoing by executing and returning fifteen (15) copies
of this letter to Marion Giliberti Barish, Esq., Bingham McCutchen LLP, 150
Federal Street, Boston, Massachusetts 02110.

 

 

 

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

      Administrative Agent

 

 

 

 

 

By:

 /s/ Todd Mac Neill

 

 

    Title: Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

     a Lender and L/C Issuer

 

 

 

 

 

By:

 /s/ Christen A. Lacey

 

 

    Title: Principal

 

 

 

 

 

 

 

 

STANDARD CHARTERED BANK, as

 

 

     a Lender

 

 

 

 

 

By:

 /s/ Patricia Doyle

 

 

    Title: Director

 

 

    Commodity Corporate-Traders

 

 

 

 

 

By:

 /s/ Robert K. Reddington

 

 

    Title: AVP/Credit Documentation

 

 

    Credit Risk Control

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

     a Lender

 

 

 

 

 

By:

 /s/ John M. Hariaczyi

 

 

    John M. Hariaczyi

 

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

 /s/ Barbara Paulsen

 

 

    Title: Managing Director

 

 

 

 

 

By:

 /s/ Emmanuel Chesneau

 

 

    Title: Managing Director

 

3

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N.A.,

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

 /s/ Marina Grassi

 

 

    Title: Senior Vice President

 

 

 

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Elisabet Hayes

 

 

    Title: Vice President

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Susan Durney

 

 

    Title: Director

 

 

 

 

 

By:

  /s/ Antonio J. Nanez

 

 

    Title: Director

 

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

 

     ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Carol Carver

 

 

    Title: Vice President

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

    as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Keven D. Smith

 

 

    Title: Senior Vice President

 

4

--------------------------------------------------------------------------------


 

 

 

TD BANKNORTH, N.A.,

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ John Mercier

 

 

    Title: Senior Vice President

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

 /s/ M.W. Sweeney

 

 

    Title: Vice President

 

 

 

 

 

 

 

 

WACHOVIA BANK,

 

 

  NATIONAL ASSOCIATION

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ D.M. Grondin

 

 

    Title: Senior Vice President

 

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH

 

 

     as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Mark Lyoff

 

 

    Title:  Managing Director

 

 

 

 

 

By:

  /s/ Michael Kermarrec

 

 

    Title: Senior Associate

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

 

GLOBAL OPERATING LLC

By:  Global Partners LP, its sole member

By:  Global GP LLC, its general partner

 

 

By:

 /s/ Thomas J. Hollister

 

   Title: Thomas J. Hollister

 

            Chief Operating Officer and Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

GLOBAL COMPANIES LLC

By:  Global Operating LLC, its sole member

By:  Global Partners LP, its sole member

By:  Global GP LLC, its general partner

 

By:

 /s/ Thomas J. Hollister

 

     Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

By:

 /s/ Thomas J. Hollister

 

     Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

GLEN HES CORP.

 

 

 

By:

 /s/ Thomas J. Hollister

 

     Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

 /s/ Thomas J. Hollister

 

     Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

By:

 /s/ Thomas J. Hollister

 

Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

GLOBAL GP LLC

 

 

 

By:

 /s/ Thomas J. Hollister

 

Title:

Thomas J. Hollister

 

 

Chief Operating Officer and Chief Financial Officer

 

 

6

--------------------------------------------------------------------------------